Citation Nr: 1233532	
Decision Date: 09/27/12    Archive Date: 10/09/12	

DOCKET NO.  08-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for burn scars of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the VARO in Seattle, Washington, that, in pertinent part, denied entitlement to service connection for the disabilities at issue.  

The Board notes that service connection is currently in effect for:  Post-traumatic stress disorder with major depressive disorder, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  A combined disability rating of 50 percent has been in effect since August 13, 2008.  The Veteran is also entitled to special monthly compensation on account of the loss of use of a creative organ.  

For reasons set forth below, the case is REMANDED by way of the Appeals Management Center, in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The Board's review of the record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully-informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the July 2012 hearing before the undersigned, the Veteran testified in very vague terms that after service he went "out to the VA and there was a doctor.  I told him about my foot being blistered and stuff . . . and he wouldn't see me anymore until I went back in '84."  He stated he had been to the VA medical facility at American Lake for treatment.  The claims file contains the report of an Agent Orange examination accorded the Veteran at VA Medical Center, American Lake, in December 1984.  Notation was made of "third degree burn over right foot."  Elaboration was not provided.  It is not clear if all the records from that facility have been obtained and associated with the claims file.  VA has a responsibility to obtain records generated by government facilities that may have impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 643 (1992).  

The Veteran also testified that he had had surgery on the right foot following service, but he did not specify any time frame.  He indicated that he thought the surgery was performed by a Dr. Teeny.  (Transcript, page 9).  The claims file does contain records from that physician's office.  The available records include the report of a July 2006 visit for which he complained of right knee pain.  It was noted the Veteran returned to the clinic "now 14 years status post his right knee arthroscopy and treatment of interarticular pathology by Dr. Teeny in 1992."  The report of a July 2006 visit is without reference to the Veteran's military service many years earlier.  The records from Dr. Teeny in 1992 are not in the claims file.  

The pertinent medical evidence of record includes the report of an official examination accorded the Veteran in August 2011 at which time no scars were found on the right foot which would be consistent with a past burn injury.  X-ray studies revealed signs of earlier surgery likely secondary to an old fracture.  A current diagnosis of right plantar fasciitis was given.  It was noted that during the examination the Veteran stated that the foot was burned by gasoline and this resulted in second and third degree burns.  The examiner also noted a diagnosis of status post right foot burn with no objective signs to support that allegation.  

The Veteran has provided an undated statement from a service comrade who indicated that he witnessed the Veteran "after he got his foot burned when he was blown off a bunker."  Elaboration was not provided.  

The record reflects the Veteran had not been accorded an orthopedic examination by VA with regard to the right knee.  In determining whether VA's duty to assist a Veteran requires that an examination be provided or medical opinion obtained with respect to the Veteran's claim for benefits, there are several factors for consideration.  These are:  (1) Whether there is competent medical of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record  with which VA can make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States of Appeals for Veterans Claims (Court) has stated that the third element mentioned above pertaining to whether there is an indication that a disability or symptoms may be associated with service establishes a "low" threshold and requires only that the evidence "indicates" that there "may" be a nexus between any current disability or symptoms in the Veteran's service.  In this case, the Veteran has testified that there were two separate incidents in service where he injured the right knee and the right foot and he has provided a statement from his service comrade who recalls the Veteran having burned the foot "when he was blown off a bunker."  Strangely, at the hearing, when asked about whether the service comrade remembered that the veteran had sustained injuries to the foot when he was thrown off the bunker, the Veteran answered that he did not believe the individual remembered the incident correctly.  (Transcript, page 4).  Again, elaboration was not provided.  

Based on the foregoing, the Board believes that further clarifying development is in order.  

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to the issues on appeal, the case is REMANDED for the following actions:  

1.  The Veteran should be asked to provide the names and addresses of all VA, private, or other Government healthcare providers and treatment centers where he received treatment and evaluation for right knee and right foot problems since service.  He should be advised as to the need for as much specificity as possible with regard to the claimed treatment.  After securing any necessary release authorization from him, VA should obtain any records that have not previously been secured.  

In particular, VA should contact Steven M. Teeny, M.D., at 7308 Bridgeport Way West, Lakewood, Washington, 98499, and ask him to provide copies of all records with regard to treatment and evaluation of the Veteran over the years.  If any records are not available, Dr. Teeny should be asked to provide a summary statement as to his recollections of the history of the Veteran's right knee difficulties when the Veteran first saw him in the early 1990's.  If no additional records from the office of Dr. Teeny are available, this should so be documented and a copy of any information to this effect should be placed in the claims folder.  Also of particular interest are any records pertaining to treatment and evaluation of the Veteran at the VA Medical Center, American Lake, in the early 1980's for right knee and/or right foot difficulties.  That facility should be contacted and asked to provide any records with regard to claimed treatment or evaluation of the Veteran there in the early 1980's.  If no such records are available, documentation to this effect should be placed in the claims file.  

2.  Subsequent thereto, VA should accord the Veteran an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature and etiology of any current right knee disability and/or right foot disability.  The entire claims file, to include a copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  The examiner is advised the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating any requested opinion as to etiology.  All appropriate tests and studies deemed necessary are to be accomplished and all clinical findings should be reported in detail.  

The examiner should clearly identify any current disability involving the right knee and the right foot.  He or she should then provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (there is a 50 percent or greater probability) that any current right knee disability and/or right foot disability, to include residual burn scars, had its onset in or is otherwise related to the Veteran's active service.  If the examiner cannot provide an opinion without resort to speculation, this should be so indicated and he or she should provide specific reasons why this is so.  

3.  Thereafter, VA should readjudicate the claims on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for the determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending any requested VA examination or by providing more specific information with regard to the claimed disabilities may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

